180 F.2d 579
Aldine T. CAROLL, Appellant,v.Col. E. T. SWENSON, Warden, Maryland Penitentiary, Appellee.
No. 6040.
United States Court of Appeals Fourth Circuit.
Argued March 6, 1950.
Decided March 10, 1950.

Appeal from the United States District Court for the District of Maryland, at Baltimore; W. Calvin Chesnut, Judge.
Aldine T. Caroll, pro se, on brief.
Kenneth C. Proctor, Assistant Attorney General of Maryland (Hall Hammond, Attorney General of Maryland, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This appeal is dismissed on the authority of Washington v. Smyth, 4 Cir., 167 F.2d 658, Edmonson v. Swenson, 4 Cir., 165 F.2d 432, and Bernard v. Brady, 4 Cir., 164 F.2d 881.


2
Appeal dismissed.